COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-18-00067-CV


LAKESHORE GRANBURY                                                  APPELLANT
HOLDINGS, LLC

                                         V.

HOOD COUNTY APPRAISAL                                                 APPELLEE
DISTRICT
                                     ------------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. C2016151

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant’s Motion to Dismiss Appeal.”         It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: GABRIEL, KERR, and PITTMAN, JJ.

DELIVERED: June 28, 2018

      1
       See Tex. R. App. P. 47.4.